              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:08-cr-00025-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )              ORDER
                                )
CARROL LEE OWENS,               )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s “Motion to

Correct Error Pursuant to 18 U.S.C. § 3582(c)(1)(B), FRCP 35(a), and/or

FRCP 36” [Doc. 118].

      On April 16, 2018, the Court revoked the Defendant’s term of his

supervised release and sentenced him to a term of 27 months’ imprisonment.

[Doc. 102]. On appeal, the Fourth Circuit Court of Appeals affirmed the

Court’s Judgment, finding “no meritorious issues for appeal.” [Doc. 113 at

2].

      The Defendant now moves to correct a “clerical error” in the Judgment

[Doc. 102]. Specifically, he contends that the Court erred in classifying one

of his violations as a Grade B violation.
      To the extent that the Defendant seeks relief under § 3582(c)(1)(B) and

Rule 35 of the Federal Rules of Criminal Procedure, his motion must be

denied. Section 3582(c)(1)(B) allows a court to modify a sentence under

Rule 35, which provides in pertinent part that the Court may correct a

sentence resulting from an arithmetical, technical or other clear error “[w]ithin

14 days after sentencing.” Fed. R. Crim. P. 35(a). The Defendant’s present

motion was filed well outside this 14-day window, and thus he may not seek

relief under Rule 35(a).

      The Defendant fares no better under Rule 36. That Rule provides that

the Court may correct a clerical error in a judgment “at any time.” Fed. R.

Crim. P. 36. “Courts employ Rule 36 to correct errors that are clerical, rather

than legal, in nature.” United States v. Postell, 412 F. App'x 568, 569 (4th

Cir. 2011). While the Defendant argues that the classification of one of his

violations as a Grade B violation constitutes a “clerical error,” he is in fact

asserting a substantive challenge to the calculation of his applicable

Guidelines range. Accordingly, the Defendant’s motion for the correction of

a “clerical error” under Rule 36 must also be denied.

      Having carefully reviewed the record, the Court concludes that the

Defendant’s applicable Guidelines range was properly calculated. At the

hearing, the Court found by a preponderance of the evidence that the


                                       2
Defendant had committed the criminal offense of Felony Flee/Elude Arrest

with a Motor Vehicle, in violation of N.C. Gen. Stat. 20-141.5(b), in that the

Defendant willfully and feloniously operated a motor vehicle while fleeing

from Detective Robert Pace with the Henderson County Sheriff’s Office, who

was attempting to make a traffic stop. Accordingly, the first violation alleged

in the petition was properly classified as a Grade B violation. See U.S.S.G.

§ 7b1.1(a)(2).    Defendant’s counsel agreed and conceded that this

determination was correct.

      The Defendant appears to assert that the finding of a Grade B violation

was in error because it was based on the criminal history category findings

in his original Presentence Report from 2008.                The Defendant

misunderstands § 3582(e)(3) and U.S.S.G. § 7B1.4. The finding regarding

the Defendant’s criminal history category of VI from his 2008 Presentence

Report, taken together with the finding of a Grade B violation, yielded the

Guidelines range of 21-27 months. This is precisely what § 7B1.4 dictates.

The finding of the Grade B violation was not predicated on his original

criminal history category finding.

      For all these reasons, the Defendant’s motion is denied.




                                      3
     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion to

Correct Error Pursuant to 18 U.S.C. § 3582(c)(1)(B), FRCP 35(a), and/or

FRCP 36” [Doc. 118] is DENIED.

     IT IS SO ORDERED.


                          Signed: February 8, 2019




                                       4
